Name: 2009/434/EC: Council Decision of 25Ã May 2009 amending Decision 2006/493/EC laying down the amount of Community support for rural development for the period from 1Ã January 2007 to 31Ã December 2013 , its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective
 Type: Decision
 Subject Matter: agricultural policy;  management;  executive power and public service;  EU finance;  regions and regional policy
 Date Published: 2009-06-09

 9.6.2009 EN Official Journal of the European Union L 144/25 COUNCIL DECISION of 25 May 2009 amending Decision 2006/493/EC laying down the amount of Community support for rural development for the period from 1 January 2007 to 31 December 2013, its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective (2009/434/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 69(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Decision 2006/493/EC (2) lays down the amount of Community support for rural development for the period from 1 January 2007 to 31 December 2013, its annual breakdown and the minimum amount to be concentrated in regions eligible under the Convergence Objective. (2) The European Council, at its meeting on 11 and 12 December 2008, approved a European Economic Recovery Plan (EERP) which envisages the initiation of priority action to enable the Member States economies to adjust more rapidly to current challenges. (3) The EERP is based on an effort equivalent in total to around 1,5 % of European Union GDP, a figure of around EUR 200 billion. Of that amount, EUR 1 020 million should be made available to all Member States via the European Agricultural Fund for Rural Development with a view to developing broadband Internet in rural areas, and to strengthening the operations related to the priorities laid down in points (a) to (f) of Article 16a(1) of Regulation (EC) No 1698/2005. According to the Declaration of the European Parliament, the Council and the Commission on the financing of projects in the field of energy and broadband Internet as well as the CAP Health Check in the framework of the European Economic Recovery Plan (3), EUR 600 million should be available in 2009 while EUR 420 million should be secured through a compensation mechanism at the conciliation of the 2010 Community budgetary procedure and should be available in 2010. (4) Decision 2006/493/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Decision 2006/493/EC is replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall apply as from 1 January 2009. Done at Brussels, 25 May 2009. For the Council The President J. Ã EBESTA (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 195, 15.7.2006, p. 22. (3) OJ C 108, 12.5.2009, p. 1. ANNEX ANNEX Total amount of commitment appropriations for 2007 2013 (constant 2004 prices), annual breakdown and minimum amount to be concentrated in regions eligible under the Convergence Objective (1) 2004 prices in EUR (2) 2007 2008 2009 2010 2011 2012 2013 Total Total amount for EU-25, plus Bulgaria and Romania 9 325 497 783 10 788 767 263 11 058 446 242 10 651 531 634 9 824 886 713 9 588 187 168 9 356 225 581 70 593 542 384 Minimum amount for regions eligible under the Convergence Objective 27 676 975 284 Total amount of commitment appropriations for 2007 2013 (current prices), annual breakdown and minimum amount to be concentrated in regions eligible under the Convergence Objective (3) Current prices in EUR (4) 2007 2008 2009 2010 2011 2012 2013 Total Total amount for EU-25, plus Bulgaria and Romania 9 896 292 851 11 678 108 653 12 209 418 209 11 995 354 634 11 285 706 554 11 234 089 442 11 181 555 662 79 480 526 005 Minimum amount for regions eligible under the Convergence Objective 31 232 644 963 (1) Before modulation and other transfers from market-related expenditure and direct payments of the common agricultural policy to rural development. (2) Amounts are rounded to the nearest euro. (3) Before modulation and other transfers from market-related expenditure and direct payments of the common agricultural policy to rural development. (4) Amounts are rounded to the nearest euro.